                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


FRANCHILEZ SEDA-RIVERA, et al.,                   )
                                                  )
        Plaintiffs,                               )         NO. 3:21-cv-00305
                                                  )
v.                                                )         JUDGE RICHARDSON
                                                  )
JOHN DOE, et al.,                                 )
                                                  )
        Defendants.                               )


                                              ORDER

       The parties have filed a Joint Stipulation of Dismissal. (Doc. No. 6). Under Fed. R. Civ. P.

41(a)(1)(A)(ii), the Stipulation sufficed to dismiss this action without any action on the part of the

Court. Because the parties have stated that the dismissal is with prejudice, the dismissal in fact is

with prejudice.

       Accordingly, the Court acknowledges that this action has been DISMISSED with

prejudice, and the Clerk is directed to close the file. This Order shall constitute final judgment for

purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                  1

     Case 3:21-cv-00305 Document 8 Filed 07/02/21 Page 1 of 1 PageID #: 34
